FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  October 21, 2010
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
                           FOR THE TENTH CIRCUIT


 UNITED STATES OF AMERICA,

              Plaintiff-Appellee,
                                                         No. 10-5077
 v.                                          (D.C. Nos. 4:10-CV-00299-CVE-PJC
                                                 and 4:04-CR-00099-CVE-1)
 RODERICK WALKER,                                        (N.D. Okla.)

              Defendant-Appellant.


          ORDER DENYING CERTIFICATE OF APPEALABILITY


Before TYMKOVICH, Circuit Judge, PORFILIO, Senior Circuit Judge, and
GORSUCH, Circuit Judge.



      Roderick Walker unsuccessfully pursued relief under 28 U.S.C. § 2255

from his federal criminal convictions for conspiracy to possess lysergic acid

diethylamide (LSD) with the intent to distribute and distribution of LSD and for

unlawful use of a communication facility. This court denied a certificate of

appealability (COA). See United States v. Walker, 307 F. App’x 230, 231

(10th Cir.), cert. denied, 130 S. Ct. 516 (2009). Mr. Walker then filed in the

district court a Fed. R. Civ. P. 60(b) motion to reopen the proceeding.

Concluding that the motion was in effect a second or successive § 2255 motion,

and that this court had not authorized it to be filed, the district court dismissed the
motion for lack of jurisdiction. See 28 U.S.C. §§ 2255(h), 2244(b). Mr. Walker

appealed. To pursue an appeal, he must obtain a COA. See United States v.

Harper, 545 F.3d 1230, 1233 (10th Cir. 2008). Thus, he “must show that ‘jurists

of reason would find it debatable whether the district court was correct in its

procedural ruling.’” Id. (quoting Slack v. McDaniel, 529 U.S. 473, 478 (2000)).

      A Rule 60(b) motion may be subject to the requirements for a second or

successive § 2255 motion if it asserts, or reasserts, a claim of error in the

movant’s conviction. See In re Lindsey, 582 F.3d 1173, 1174-75 (10th Cir. 2009)

(per curiam) (discussing Gonzalez v. Crosby, 545 U.S. 524, 530, 532, 538

(2005)). “In analyzing whether Rule 60(b) arguments require authorization under

§ 2255(h), the first step is to determine whether the motion asserts non-merits

Rule 60(b) arguments (which this court has referred to as a ‘true’ 60(b) motion)

or asserts merits-focused, second or successive claims.” Id. at 1175. Mr. Walker

contends that his Rule 60(b) motion did not require this court’s authorization

because it challenged the integrity of his § 2255 proceedings, rather than raising a

claim for relief from his convictions. See Gonzalez, 545 U.S. at 532 (holding that

a challenge to “some defect in the integrity of the federal habeas proceedings”

does not require authorization).

      We agree with the district court that the Rule 60(b) motion only ostensibly

challenges the integrity of the § 2255 proceeding. Mr. Walker frivolously argues

that there was a fatal defect in the proceeding because the district court’s failure

                                          -2-
to consider his COA application barred his claims. This court, however,

independently decided to deny a COA with regard to the denial of the § 2255

motion and to dismiss the matter. See Walker, 307 F. App’x at 231. He further

alleges that the district court failed to address some of the claims in his § 2255

motion, but he does not show where he raised any unaddressed claims. Our

review indicates that the district court ruled on every claim that was reasonably

discernible in the § 2255 motion and the 432-page memorandum brief with

attachments that Mr. Walker submitted in support of the motion.

      No jurist of reason would find it debatable whether the district court

correctly concluded that the Rule 60(b) motion required this court’s authorization

to proceed, and therefore the motion should be dismissed for lack of jurisdiction.

Mr. Walker’s application for a COA is DENIED, and this matter is DISMISSED.


                                                     Entered for the Court



                                                     Neil M. Gorsuch
                                                     Circuit Judge




                                          -3-